OFFICE   OF THE AlT’ORNEY    GENERAL   OF TEXAS
                    AUSTIN
     ~OO~OY*S   8hr   on Insunnao   (Ilob)tbd,)voltma 1,
6, 8t4ltO6:

     *An Inouranoeomtrxot haa been defllrsd   ea m
wgwmu~~t by tahioh011%pltitySor (L8~nside~6ti0ia
         to pay nroaeyor its equivalentor to do
yranal,sas
some set ai oal~ to kha amlrured  upon the Qeutrua-
                             la whioh the orbor per-




                                                      c-.
                                                        APPROVEh
                                                          OP,N,O..
                                                        CCWM,‘~
                                                       er /,~
                                                             /II‘--